Citation Nr: 1640085	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  09-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to 38 U.S.C.A. § 1151 compensation for a ruptured appendix, abdominal hernia, scars, and abdominal deformity.

2. Entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2006 and December 2008 of the St. Petersburg, Florida, Department of Veterans Appeals (VA) Regional Office (RO), which denied an increased rating for bronchial asthma and a compensation claim under 38 U.S.C.A. § 1151 for a ruptured appendix, abdominal hernia, scars, and abdominal deformity, respectively. 

The Veteran presented oral hearing testimony at a RO hearing in June 2009 and again before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2011.  A transcript of both hearings are of record and associated with the claims folder.

In May 2013, the Board denied the Veteran's current appeals as listed above.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.

In March 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In June 2016, the Board received the requested opinion.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

A ruptured appendix, abdominal hernia, scars, and abdominal deformity is an additional disability caused by the lack of care by VA medical providers, is not due to the Veteran's own misconduct, and is due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A §  1151 for ruptured appendix, abdominal hernia, scars, and abdominal deformity have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In light of the favorable decision, discussed below, with regards to the claim for compensation under 38 U.S.C.A. §  1151 for a ruptured appendix, abdominal hernia, scars, and abdominal deformity, resulting from VA treatment, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal with respect to this issue.

II. The Merits of the Claim

Governing Rules and Regulations

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. §  1151; 38 C.F.R. §§ 3.358 , 3.361.  For claims filed after October 1, 1997, as in this case, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after October 1, 1997, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (2015). 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361 (c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32 (c).  Under 38 C.F.R. § 17.32 (d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that he had prodromal, if not actual, active, symptoms of appendicitis dating back as early as 2002, and that VA was at fault for not recognizing these symptoms as appendicitis and timely treating him for it.  He contends that but for a timely detection, diagnosis, and treatment of appendicitis in its early stages during VA treatment in 2002 and/or in 2005, his appendicitis would not have progressively worsened and appendix ruptured in June 2006, causing internal infection that necessitated abdominal surgery to remove the appendix and repair an abdominal hernia, as well as several subsequent abdominal surgeries to re-address the prior hernia as well as treat the internal infection from the ruptured appendix and associated damage to his viscera and abdominal wall and cavity.

There is no dispute that the Veteran's June 2006 surgical treatment produced additional abdominal disabilities and that VA employees have provided all of his medical care during the period from 2002 until the date the Board issued its May 2013 decision.  The Board did not find that willful misconduct caused the Veteran's present abdominal symptoms to develop.  He has not asserted that his abdominal symptoms were caused by "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a) (B).  Therefore, the only question in this matter is whether inadequate medical care proximately caused the Veteran's present disorders to develop.

According to the Veteran's contentions, he first reported complaints of abdominal pain while receiving treatment at the VA medical facility in Hudson Valley, New York, in 2002, which were not then recognized as appendicitis. A CT scan and other additional tests did not find any major abnormality.  His physician diagnosed him with "chronic lower abd[ominal] pain of yet undetermined etiology" and hypertriglyceridemia.  

In October 2002, the Veteran again sought treatment for lower left quadrant "discomfort" that began in June 2002 and "is present most of the times, sometimes it radiates to the groin."  The Veteran's care providers found no connection between this pain and his eating, weight, urinary function, and bowel function.  They also found no rectal bleeding, dysuria, history of jaundice, heartburn, or colitis. The Veteran's appetite was good.  His triglycerides remained high. 

The Veteran underwent an MRI scan and then a colonoscopy.  The MRI revealed "fatty liver, small cyst on the right kidney but nothing on the left abd[omen] which could have cause[d] pain in the le[f]t lower abd[omen] which is off and on for the past 6 months."  The physician who performed the Veteran's colonoscopy could not advance the scope to "the base of the cecum.  Appendiceal orifice was not seen." The physician discovered polyps in the Veteran's large intestine and removed them. He diagnosed the Veteran with sigmoid diverticulosis and colon polyps. 

According to a May 2003 treatment note, the Veteran's abdominal pain had subsided.  In March 2004, the Veteran underwent a "surveillance colonoscopy."  The physician who administered the test was only able to advance the scope to the hepatic flexure.  He suggested that the Veteran undergo a double-contrast barium enema in part because "the base of the cecum could not be seen on the prior colonoscopy done a year back."  In May 2004, the Veteran's care provider wrote that his recent colonoscopy was "not to cecum" and "barium enema not yet done." "[N]o bowel problems" were found.  Later in May 2004, the Veteran reported that his appetite was "fine" and that he had no pain. 

In June 2005, the Veteran sought treatment for "several months of transient precordial aching pain primarily during evening hours while at rest with occasional numb feeling in the arms."  The Veteran had no abdominal pain at that time.  The Veteran's physician diagnosed him with "[a]ngina etiology uncertain." 

In June 2006, the Veteran sought treatment for abdominal pain "increasing over the past 5 days."  The Veteran's symptoms also included vomiting, sweats, chills, "increasing abdominal bloating/distention," and cessation of bowel function.  After conducting an examination, the Veteran's care provider noted that the Veteran's abdomen was "distended, tender to palpation at right mid abd[omen] with some firmness." 

An x-ray confirmed that the Veteran's abdomen was distended, and the physician who interpreted the x-ray results diagnosed the Veteran with "[s]mall bowel ileus."  A CT examination revealed "[d]ilated fluid filled small bowel loops along with a distended stomach.  This probably represents a small bowel ileus or early small bowel obstruction."  The care provider who conducted the CT examination could not "identify[] the exact location of cecum and parts of the right colon. . . . [I]t is possible that the cecum lies high medial and position compared to its normal position."  The physician recommended that a "barium enema study" be conducted to develop a more thorough image of the Veteran's large intestine. 

The Veteran instead underwent surgery.  During the Veteran's June 2006 operation, his surgeons identified:

[A] very large mass . . . in the middle of the abdomen bound on all four sides by colon.  Upon further investigation, there was a peritonealized covering or sac that encompassed the majority of the small intestines.  Further exploration demonstrated inflammation at the cecum and eventually perforated appendicitis with fecalith was identified.  This peritonealized sac seemed to originate at the ligament of Treitz.

The surgeons further wrote that the "cecum was not in its normal position but was more cephalad and medial than normal and not in the retroperitoneal position."   They "identified that the closed loop obstruction was likely due to this large peritonealized hernia sac, I believe that the reason for this sudden obstruction and his obviously chronic hernia was the added inflammation that effectively closed the sac and caused the closed loop bowel obstruction."
 
In a discharge summary, the Veteran's surgeons opined that the Veteran's "closed loop obstruction was apparently due to this chronic, large peritonealized hernia, in conjunction with the added inflammation resulting from appendicitis, which effectively closed the sac, resulting in the obstruction." 

The Veteran's "post-op[erative] course was complex and he had wound infection."  He was forced to undergo three additional surgeries over a two-year period to repair a recurring hernia at the site of his surgical incision. 

A VA opinion was rendered in November 2008. Pertinent facts indicated that in June 2005, the Veteran was treated for transient chest pain of several months.  He was treated and diagnosed with angina of uncertain etiology.  One year later, in June 2006, the Veteran was operated on by VA for an acute abdominal problem of 4 days duration.  He was found to have a paraduodenal hernia and a ruptured appendix.  He had an incisional hernia repair in April 2007 and again in May 2008.  The Veteran reported that he was told by a VA doctor in 2006 that he had a "malrotation."  The examiner stated that extensive review of the claims file, CAPRI, and VISTA, showed no record of a "malrotation." 

The examiner provided an opinion which indicated that the claimed conditions were not proximately related to or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA or by an event not reasonably foreseeable.  The examiner indicated in his rationale that there was a time lapse of one year between treatment for chest pain and his surgery for an acute abdomen.  In between that period of time, there was no record of abdominal complaints or treatment.  The events of June 2006, could not have been foreseen in 2005, since those events were unrelated.  Therefore, the Veteran's current state could not be related to any fault of VA. 

In November 2009, a surgeon stated that because of the Veteran's unusual anatomy, "He may be at risk for internal herniation and bowel obstruction."

The Veteran testified at a Travel Board hearing in August 2011 before the undersigned VLJ.  He related that in 2002, he had an episode of abdominal pain on the left side of his rib cage.  A colonoscopy performed at that time indicated he had no appendiceal opening and it was the Veteran's opinion that this was a red flag and someone should have caught his "malrotation" and no one did.  Because he had polyps removed, he stated that he had another colonoscopy a year later.  A CAT scan performed at that time showed non specific bowel gas patterns which he thought should have been another clue, but no one found anything at that time. He also testified that in 2005, he complained of pain on the left side of his abdomen and again, nothing was found.  A CAT scan and treadmill test were performed and nothing was related to appendicitis, only a birth defect of "malrotation."  At that time, according to the Veteran's testimony, angina of unknown etiology was diagnosed.  He further testified that in 2006, his appendix ruptured.  He believed that this condition should have been detected in 2002, 2003, or 2005.  The rupture of his appendix caused an abdominal hernia and peritonitis.  He further testified that because his appendix was not in the right location, this should have been identified in 2005.  He stated that his physician told him that his colon was in the correct location.  He also testified that everything that he had seen regarding his condition had been located by him on the internet and by a Dr. A. McGuirt, his surgeon.

According to an April 2012 medical opinion, the examiner indicated that it was less likely as not that the absence of a finding of a clinical diagnosis of appendicitis or a medical condition related to the Veteran's appendix while he was undergoing treatment in 2002 for abdominal pain represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the treating physicians involved for failure to timely detect, diagnose, and treat the diseased appendix.  The examiner's rationale was that there was no objective evidence of a diseased appendix in 2002.  In 2002, neither the CT scan, nor the MRI, nor the colonoscopy showed findings that were concerning for a serious or chronic intra-abdominal condition/process to include a diseased appendix.  Even with the appendix in an unusual or malrotated position, if there had been the beginning of appendiceal inflammation, the testing should have noted this-i.e. the test that he had done should have been abnormal.  It may not have been known until surgical exploration that the test abnormality was actually an appendix condition, but there would have been evidence of abnormality leading to surgery.  The MRI finding of a "small amount of fluid which appears to be outside the liver adjacent to the right lobe of questionable significance" was not in the area where the Veteran stated his appendix was and certainly was not of a severity that would have led any surgeon to have pursued an invasive operative procedure.  The colonoscopic finding of not being able to see the appendiceal opening, according to the examiner, was common, and not an indication of pathology or impending pathology.  Per literature regarding "chronic appendicitis":

A small number of patients report episodic bouts of right lower abdominal pain in the absence of an acute febrile illness.  Some are found to have appendicoliths on CT scans or, sonographic evidence of an enlarged appendiceal diameter; most of these will have surgical and pathologic evidence of chronic inflammation of the appendix and relief of symptoms after appendectomy.  These findings support the concept that appendicitis represents a spectrum of inflammatory changes that may, in rare cases, wax and wane.

According to the examiner, this was to say that it would be extraordinarily unlikely (most likely impossible) for an individual to have a smoldering appendicitis for 4 years. 

The examiner also opined that it was less likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when the examiner treated the Veteran for abdominal pain complaints in 2002. 

The examiner determined that the Veteran had the standard of care for evaluation of abdominal pain-history, physical examination, laboratory evaluation, imaging, endoscopy, and follow-up.  In 2003, by record, the pain had resolved. 

Further, the examiner opined that it was less likely as not that the absence of a finding of a clinical diagnosis of appendicitis or a medical condition relating to the Veteran's appendix while he was undergoing VA treatment in June 2005 for abdominal pain represented carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of the treating physician involved for failure to timely detect, diagnose, and treat the diseased appendix. 

The examiner's rationale for this finding was that there was no objective evidence of a diseased appendix in 2005.  The pain, according to medical records, was described in 2005, as "pre-cordial."  Generally, this term was used for pain in the anterior thorax, considered to be consistent with angina.  Even with a malrotated colon, this pain would be distinguishable by history and indeed the history reported was not consistent with a gastrointestinal source.  While not completely typical of angina either, the Veteran had some symptoms in the arms, left greater than right, which according to the examiner, would have made the astute provider concerned about a cardiac condition.  The GI review of systems and physical examination were completely normal, making the likelihood of a GI condition extremely unlikely.  According to the examiner, it would be extremely unlikely that the Veteran would have had appendicitis in June 2005 and not have had a diagnosis until one year later. 

Finally, the VA examiner opined that it was less likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it treated the Veteran for abdominal pain complaints in June 2005.  Medical records found that the provider chose the appropriate course of action dictated by the symptoms and physical findings with which the Veteran presented.  The Veteran was seen by the same provider three months later with no chest or abdominal complaints.

He stated that he has a congenital defect - which he called "malrotation" - in which his internal organs are not in their normal anatomical locations, and that because of this, his reported abdominal pain was not recognized as being related to his appendix.  However, he believes that the treating physicians in 2002 should have been alerted that something was physically amiss with his internal organ arrangement because the "Olympus scope" used during a colonoscopy at the time was unable to be manipulated beyond the juncture of his transverse colon to view his ascending colon and cecum (where his appendix was located).  

The Veteran's care providers did not recognize that he had a "congenital" condition that resulted in the abnormal anatomical placement of his intestines and related organs.  Two colonoscopies were performed.  In both cases, the scope could not be advanced to the end of the large intestine.  One of the Veteran's care providers suggested that he undergo a double-contrast barium enema to produce an image of the portion of his colon that the scope could not reach.  That procedure was apparently never performed, and the record does not indicate why it was not performed.  The cause of the Veteran's 2005 pain was also never identified.

Given the evidence of record and the Veteran's contentions, the Boards requested a VHA opinion the following questions:

1. Is it at least as likely as not (50 percent or greater probability) that an earlier identification and treatment of the Veteran's hernia and anatomical abnormality [would have] saved him from the rigorous surgery and recovery that he has endured?

2. If the answer to this question is affirmative, is it at least as likely as not (50 percent or greater probability) that a reasonable healthcare provider would have identified the Veteran's unusual anatomy and hernia in 2002 or 2005?

3. If so, specifically address whether it is at least as likely as not (50 percent or greater probability) that medical personnel should have taken greater pains to ensure that the recommended barium enema test was administered?

In June 2016, Dr. T., Associate Chief of Surgical Service, at the VA New Jersey Health Care System, provided the opinion.  Regarding the first question, Dr. T. stated "[i]t is at least as likely as not (50 percent or greater probability) that an earlier identification and treatment of the Veteran's hernia and anatomical abnormality would have saved him from the rigorous surgery and recovery."  Dr. T. explained that the "[e]arlier identification and treatment of the Veteran's malrotation/paradoudenal hernia would certainly have avoided the subsequent surgery since appendectomy is a routine component of a Ladd' procedure (the standard operation for repair of malrotation).

As Dr. T. determined it was at least as likely as not that an earlier identification and treatment of the Veteran's hernia and anatomical abnormality [would have] saved him from the rigorous surgery and recovery that he has endured, the second question is whether it was at least as likely as that a reasonable healthcare provider would have identified the Veteran's unusual anatomy and hernia in 2002 or 2005.

Here, Dr. T. opined that while it is at least as likely as not "that a provider in general would have identified the paradoudenal hernia, it is the reliability of the technology, not that of the practitioners, that is determinative.  In this particular case the studies did not identify the abnormality prior to 2006 hence the probability is less than 50 percent."

However, Dr. T. determined that that "the Veteran's malrotation would almost certainly have been identified in 2004 had the barium enema been performed as recommended" as a barium enema is the most reliable study for demonstration of malrotation.  Dr. T. stated it was "unclear as to why the barium enema was not performed so it is difficult to determine if its lack was the result of inadequate efforts by medical personnel."  Despite this, Dr. T. stated the "inability to reach the cecum colonoscopically on two or more occasions is an indication for barium enema."  Therefore, "it is at least as likely as not (50 percent or greater probability) that medical personnel should have taken greater pain to ensure its performance with the proviso that it was lack of due effort that resulted in failure to obtain it."

Subsequently, Dr. T. determined that "most surgeons (greater than 50 percent, I expect) would recommend surgical intervention given (a) the presence of a single lesion that would be the cause of the [Veteran's] symptoms and (b) the availability of a relatively safe surgical procedure designed to eradicate that lesion."

In sum, the Board fines that the preponderance of the evidence reflects that the Veteran has a ruptured appendix, abdominal hernia, scars, and abdominal deformity.  These disorders are additional disabilities which resulted from the Veteran's lack of care by the VA medical providers.  The Board finds Dr. T.'s opinion offers a clear conclusion based upon the relevant facts of record and based on medical principle.  As a result, the Board finds that the opinion from Dr. T. is entitled to considerable weight. 

Furthermore, the occurrences of a ruptured appendix, abdominal hernia, scars, and abdominal deformity were an event that was not reasonably foreseeable.  Hence, the Board finds that the criteria for compensation under the provisions of 38 U.S.C.A.  § 1151 for ruptured appendix, abdominal hernia, scars, and abdominal deformity are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a ruptured appendix, abdominal hernia, scars, and abdominal deformity, resulting from VA treatment, is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).

As stated above, in August 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision regarding the Veteran's claim for entitlement to an increased rating for bronchial asthma, currently evaluated as 60 percent disabling. 
 
Pursuant to the Memorandum Decision, the Board finds that a new VA examination is warranted.  The Memorandum Decision has noted inconsistencies in the April 2012 VA examiner's opinion and as the Veteran has stated his asthma has grown worse.

In light of the assertions of worsening disability, the Veteran should be afforded VA examination to determine the current severity of his service-connected bronchial asthma.  38 C.F.R. § 3.159 (c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121   (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bronchial asthma.  The Virtual VA and VBMS electronic claims files must be made available to and reviewed by the examiner.  Pulmonary function testing (PFT) must be conducted unless otherwise indicated by the examiner. 

The examiner is to specifically address whether the Veteran's asthma results in FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

The examiner should discuss PFT results and whether they are affected by any abdominal disorder and, if so, to what extent.  Discussion of the Veteran's abdominal pain and its effect on testing, as discussed by the June 2009 and April 2012 VA examiners, is necessary.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected bronchial asthma.  The VA examiner is asked to address any lay statements regarding severity within the claims file and those of the Veteran at examination.

After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  It should also be determined if referral for an extra-schedular rating is warranted.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


